Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac Lee Woods and Regina Bailey Woods appeal the district court’s order enjoining them from filing certain actions without first seeking leave of court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *595United, States v. Woods, Nos. 5:05-cr-00131-FL-1; 5:05-cr-00131-FL-2 (E.D.N.C. Sept. 22, 2010). We deny the Woods’ motion to void the district court’s order and to strike the United States’ reply brief. We also deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.